DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Luminescence image generating apparatus in claim 19; and,
Processor in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a cell specifying system and method which is considered as an abstract idea without significantly more. This judicial exception is not integrated into a practical application because the claims do not have anything more than performance of a set of functions that falls within the “mental processes” grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than performance of a set of functions, i.e., acquiring a first luminescence image concerning luminescence; dividing the first cell population into a plurality of second cell populations; acquiring a second luminescence image concerning luminescence 15caused by expression of the luminescent reporter protein; selecting objective cells from the first cell population based on the first luminescence image; and specifying the objective cells in the plurality of second cell populations based on the first luminescence image and 20the second luminescence image, falls within the “mental processes” grouping of abstract ideas.

Claim Analysis:

Interpretation of claims 1 and 19: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed method and system, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed system/method, i.e., the system/method for acquiring luminescence image; dividing cell population; selecting objective cells; and specifying the objective cells.

Step 1: Claims 1 and 19 recite acquiring luminescence image; dividing cell population; selecting objective cells; and specifying the objective cells. Thus, the claim is to a system (algorithm, software, abstract idea, etc.) and a method which is a process for using the system, which falls within one of the statutory categories of invention. MPEP 2106.03.

Step 2A: Claims 1 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more because acquiring data and outputting the data in a form according to a mode information, under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.

Claims 2-18 and 20 are rejected for the same reasons of rejection of claims 1 and 19 as detailed above because claims 2-18 and 20 are further extensions of the functions  claimed in claims 1 and 19, such as acquiring image; dividing (cell) population; selecting objective cells; and specifying the objective cells are considered as abstract ideas, and fall within the “mental processes” grouping of abstract ideas.
 
This judicial exception is not integrated into a practical application. In particular, claim 19 recites only one additional element – a processor for acquiring image; dividing (cell) population; selecting objective cells; and specifying the objective cells using a processor. The processor is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of acquiring data and other information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements (processor) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor for acquiring, dividing, selecting, and specifying amounts to no more than mere instructions to apply the exception using a generic computer and related components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. 

Claims 1-20 do not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  
Furthermore, claims 1-20 do not have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

For reasons stated above, claims 1-20 are not patent eligible.

Allowable Subject Matter
Claims 1-20 are rejected under 35 USC 101 as detailed above.  However, claims 1-20 may be allowable if claims are amended to overcome said 35 USC 101 rejections because prior art of record taken alone or in combination, fails to disclose or render obvious a cell specifying method and system as claimed. 

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886